Appeal from orders, Family Court, New York County (Susan Larabee, J.), both entered on or about June 8, 1999, in a child protective proceeding pursuant to Family Court Act article 10, placing the subject child with her aunt and directing respondent not to interfere with such placement, unanimously dismissed as academic, without costs.
The expiration of the orders on appeal and the entry of subsequent orders relating to the child’s placement render the appeal academic (see Matter of Kayvonne S., 294 AD2d 118 [2002]; Matter of Petagaye S., 295 AD2d 178 [2002]). Were we to reach the merits, we would find that continued placement and protection are warranted by respondent’s continuing inability to accept responsibility for the violent abuse that led to the child’s placement (see Matter of Umer K., 257 AD2d 195 [1999]), and respondent’s noncompliance with repeated court orders to undergo therapy (see Matter of Theone McR., 240 AD2d 174 [1997], lv dismissed 90 NY2d 922 [1997]; Matter of Travis Lee G., 169 AD2d 769, 770 [1991]). Concur — Saxe, J.P., Ellerin, Williams, Lerner and Marlow, JJ.